Order, Supreme Court, New York County (Carol Arber, J.), entered December 20, 1993, which dismissed the CPLR article 78 petitions seeking annulment of an order of respondent Division of Housing and Community Renewal dated April 27, 1993 which denied petitions for administrative review of orders of the Rent Administrator dated December 6, 1991, ruling that respondent The National Arts Club is exempt from the Rent Stabilization Law and the Emergency Tenant Protection Act, unanimously affirmed, without costs.
The Commissioner’s order, finding that housing accommodations located in the subject building are exempt from regulation because the building is owned and operated by an institution that is operated exclusively for charitable or educational purposes on a non-profit basis (Rent Stabilization Code [9 NYCRR] § 2520.11 [fj; see, Matter of Symphony Space v Tishelman, 60 NY2d 33), has a rational basis in the record and was thus not arbitrary or capricious but was a reasonable and proper exercise of discretion (Matter of Pell v Board of Educ., 34 NY2d 222). Nor was the agency required to hold a hearing where the determination was based on undisputed facts and does not involve the credibility of any witness (see, Matter of Rubin v Eimicke, 150 AD2d 697, lv denied 75 NY2d 704). Concur—Murphy, P. J., Ross, Williams and Tom, JJ.